Citation Nr: 1012369	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-13 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right hip and thigh 
disorder, status post gunshot wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Counsel






INTRODUCTION

The Veteran had active service from February 2003 to 
December 2003.  The Veteran also had significant prior 
service as a reservist and in the National Guard, including 
a period of active duty for training from June 1987 until 
July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and May 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran's right hip and thigh disorder clearly and 
unmistakably existed prior to active service.

2.  The evidence demonstrates that the Veteran's status post 
open reduction and internal fixation with advanced 
heterotopic ossification and chronic hip and thigh pain was 
likely aggravated by active service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance into active 
duty service is rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

2.  The criteria for a grant of service connection for 
status post open reduction and internal fixation with 
advanced heterotopic ossification and chronic hip and thigh 
pain have been approximated.  38 U.S.C.A. §§ 1110, 1111, 
1113, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

The Merits of the Claim

The Veteran seeks service connection for right hip and thigh 
pain.  Specifically, he argues that physical training during 
active duty permanently aggravated a prior gunshot wound 
injury to the right femur.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the evidence is at an 
approximate balance, and the appeal will be allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) evidence of a current disability, (2) evidence 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the inservice disease or injury.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.  Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

As an initial matter, medical evidence of record and the 
Veteran raised a question of whether the right hip and thigh 
disorder was a condition that had pre-existed service.  
Specifically, as will be discussed in detail below, the 
Veteran related he had sustained a gunshot wound to the 
right thigh in 1988.  

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  According to 
38 C.F.R. § 3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when 
a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will 
rebut the presumption of soundness.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3- 2003.  A pre-existing disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this case, the Veteran's entrance examination prior to 
being called to active duty in February 2003 is not of 
record.  A prior December 1998 report of medical history 
related a history of a crushed right femur in 1988; however, 
the December 1998 medical examination described the lower 
extremities as normal.   As such, the Veteran is presumed 
sound upon his entrance into active service.  38 C.F.R. § 
1111.

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence 
that both (1) the Veteran's disease or injury pre-existed 
service, and (2) that such disease or injury was not 
aggravated by service.  VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (noting that "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence).  It is an "onerous" evidentiary 
standard, requiring that the no-aggravation result be 
"undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) 
(citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 
(citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261, 263 (Nebeker, C.J., 
concurring in part and dissenting in part).  Concerning 
clear and unmistakable evidence that the disease or injury 
was not aggravated by service, the second step necessary to 
rebut the presumption of soundness, a lack of aggravation 
may be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.

In the present case, there is competent medical evidence 
dated prior to the Veteran's entry into active service in 
February 2003 which reflects treatment for the right hip and 
thigh.  Specifically, an August 1988 police report from the 
Birmingham police department reflects the Veteran was 
talking with friends when a suspect got out of a vehicle 
with a handgun and shot the Veteran in the right thigh.  
Medical records dated in August 1988 from the Medical Center 
and University of Alabama Hospitals reflect the Veteran 
underwent an exploratory vein surgery, a closed reduction, 
an application of Wagner external fixator, and subsequent 
removal of the external fixator and application of a tibial 
pin and split thickness skin graft to the right thigh after 
sustaining a grade III distal right femoral shaft fracture 
secondary to a close range gunshot wound.  Most 
significantly, the Veteran underwent a physical evaluation 
board proceeding.  The October 2003 medical evaluation board 
proceeding related the Veteran had chronic right hip pain 
status post open reduction and internal fixation with 
advanced heterotopic changes.  This record indicated the 
date of origin was prior to service.  As such, the Board 
finds that there is clear and unmistakable evidence that a 
right hip and thigh disorder existed prior to active duty 
service, which began in February 2003.  

The next prong of the Wagner test, however, is to show by 
clear and unmistakable evidence that the disability was not 
aggravated during service.  Once the presumption of 
soundness at entry has been rebutted, aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board finds that the condition increased in severity 
during service.  Specifically, records in December 2002 
noted there was some decreased internal rotation of the 
right hip compared to the left; however, no range of motion 
findings were included.  A January 2003 Physical Profile 
noted the Veteran could not perform sit-ups or swim; however 
he was able to perform push-ups, run, walk and bike.  By 
February 2003, the Veteran was noted to have decreased range 
of motion of the right hip.  Specifically, the February 2003 
record reflected flexion to 100 degrees, abduction to 30 
degrees, adduction to 20 degrees and internal and external 
rotation to 30 degrees.  The subsequent August 2003 profile 
limited most activities except for some stretches.  The 
Veteran was able to walk, bicycle, and swim at this own 
pace.  By the time of the October 2003 Medical Evaluation 
Board, the Veteran demonstrated decreased range of motion of 
the knee to 110 degrees of flexion and decreased motion of 
the right hip to 100 degrees of forward flexion with a firm 
block to further flexion.  There was also abduction only to 
30 degrees and adduction to 20 degrees.  There was 30 
degrees of internal and external rotations.  

The remaining question is whether the increase in severity 
was due to aggravation by service.  As noted above the 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C.A. § 1153.  
If this burden is met, then the Veteran is not entitled to 
service-connected benefits.

The Board notes that some records prior to the Veteran's 
reactivation reflect some complaints that increased training 
resulted in increased pain.  For example, private records 
dated in December 2002 reflect the Veteran described 
increased right thigh pain, usually after strenuous exercise 
such as basketball or running and especially after running 
at active training and weekend drills with the Army Reserve.  
He related he could do the two-mile run but would pay for it 
the next day and had trouble ever since he received a 
gunshot wound just before he was to join in active duty in 
1988.

Service treatment records indicate the Veteran reported that 
the increased physical training resulted in increased pain 
and symptoms of the right hip and thigh.  For example, the 
record reflects the Veteran was placed on permanent profile 
in March 2003 which limited jumping, crawling or climbing 
and required running at the Veteran's own pace and distance 
due to right hip pain and heterotopic ossification.  Even 
after this limited profile was implemented, the Veteran 
continued to report  increased pain.  For example, records 
in August 2003 reflected the Veteran noted the current 
profile still allowed running and exercise and this made his 
hip hurt.  An increased level of profile was recommended for 
a 30 day period.  This profile continued to allow the 
Veteran to complete several stretches and walk, bicycle and 
swim at his on pace.  Another August 2003 record noted the 
Veteran related the hip pain increased with physical 
training, and he denied any recent trauma.   An August 2003 
report of medical history includes physician comments 
reflecting the history of a gunshot wound to the right femur 
which seemed fully recovered by 1991.  The physician stated 
the Veteran returned to active reserve in 1994 and was 
activated in February 2003.  The physician related the 
Veteran had been stable, then received a T-3 profile and had 
increased pain in the hip since the increase in physical 
training.  He was then placed on medical hold on activation 
and a Medical Evaluation Board was recommended.   

A September 2003 consultation reflects the Veteran reported 
he was a reservist until he was recalled in February.  He 
indicated that after recall in February he was on a regular 
physical training program and started having a lot of 
trouble with his hip.  He related he was placed on a limited 
profile and was noted to have heterotrophic bone formation 
in the area of the right hip, probably secondary to the 
initial gunshot wound and fasciotomies.  The pain continued, 
particularly with prolonged walking, sitting or standing and 
was worse at night.  A Medical Board summary relates a 
reported history of a prior gunshot wound to the right femur 
in 1988 which required 4 surgeries.  Significantly, the 
Veteran indicated the chronic right hip pain was worse with 
prolonged sitting and standing.  The Veteran explained the 
pain became slowly progressive and more disabling with time.  
The Veteran noted an increased loss of motion of the right 
hip that was also progressive.  The Veteran related he was 
functioning well, but on return to active duty and the 
resumptions of daily physical fitness training, he noticed a 
significant increase in the pain that has been persistent 
since he was mobilized in February.  

Finally, the October 2003 Medical Evaluation Board 
proceeding related the Veteran had chronic right hip pain 
status post open reduction and internal fixation with 
advanced heterotopic.  This record indicated the date of 
origin was prior to service but also related the condition 
was permanently aggravated by service.  

The Veteran was afforded a VA examination in April 2005 to 
specifically comment on whether the physical training during 
active duty aggravated the Veteran's right hip and thigh.  
After reviewing the medical records and examining the 
Veteran, the examiner opined the Veteran had status post 
open reduction internal fixation with advanced heterotopic 
ossification with chronic hip and thigh pain.  The examiner 
indicated that the right hip and thigh pain were sequelae 
from the initial injury in 1988.  The advanced heterotopic 
ossification or bridging bone formation that was seen in 
2003 did not suddenly occur at that time and in fact, had 
been sequelae form the initial injury.  The examiner further 
related he was unaware of any compelling evidence that the 
progression would be any different as a result of the period 
of active service.

An undated medical opinion of D.W.C., M.D. related that it 
was reasonable to assume with some degree of medical 
certainty that strenuous activities could exacerbate the 
prior injury and surgical repair to the right hip/femur 
region secondary to a gunshot wound.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 
Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) [observing that the evaluation of 
medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches].

Although the April 2005 VA examination concluded the hip and 
thigh condition may not have been different without active 
service, the examiner failed to support the opinion with any 
form of rationale.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (holding that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).

Although the undated private opinion likewise provided 
little support for its  opinion, the record as a whole 
supports the finding that the right hip and thigh disorder 
was permanently aggravated by service.  Significantly, the 
Board finds the Veteran's reported history of increased pain 
after excessive physical training in December 2002 and 
throughout his period of active service to be highly 
credible.  Specifically, these records were generated with a 
view towards ascertaining the appellant's then-state of 
physical fitness.  As such, they are akin to statements of 
diagnosis and treatment and are of increased probative 
value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see 
also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd 
Ed. (1987), pp. 245-46 (many state jurisdictions, including 
the federal judiciary and Federal Rule 803(4), expand the 
hearsay exception for physical conditions to include 
statements of past physical condition on the rational that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant 
has a strong motive to tell the truth in order to receive 
proper care).  The Veteran's reports of increased pain with 
activity are also consistent in nature and were also 
provided at a time when the Veteran was not seeking VA 
compensation.  Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (Credibility can be generally evaluated by a showing 
of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony).  
All of these factors enhance the credibility of the 
Veteran's reported history and the private physician's 
finding that the strenuous activity could aggravate the 
Veteran's condition.

The only evidence suggesting that the Veteran's current 
disability is a mere natural progression of his pre-existing 
disability is the April 2005 VA examination.  As noted 
above, however, the examiner failed to provide any rationale 
for this conclusion.  Furthermore, the examiner failed to 
adequately address the service records which included the 
Veteran's reports of increased pain with excessive activity.  
See e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (noting that the absence of contemporaneous 
medical evidence may go to the credibility and weight of the 
Veteran's lay testimony, the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  The 
burden to show no aggravation of a pre-existing disease or 
disorder during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

In the present case, the Board notes that the Veteran had 
longstanding inactive duty service in the National Guard and 
subsequent active duty.  For example, the Veteran's Armed 
Forces Of The United States Report Of Transfer Or Discharge 
(DD Form 214) for the period of active duty reflects 15 
years of prior inactive service.  Additionally, the record 
includes a DD Form 214 for a period of active duty for 
training (ACDUTRA) from June 1987 until July 1987.  The DD 
Form 214 for the period of ACDUTRA notes one year of prior 
inactive service.  At this point, with respect to the 
Veteran's service in the National Guard service, the Board 
notes that active military, naval, or air service also 
includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred in the line of duty.  See 38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002).  Accordingly, service 
connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated, from injury 
incurred or aggravated while performing INACDUTRA.  See 38 
U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim, 
specifically to assess the effect of the civilian job as 
police office and determine whether there were reports of 
increased pain during the Veteran's significant period of 
inactive service.  However, under the "benefit-of- the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993).  

What is clear in this case is that the Veteran sustained the 
gunshot wound very early on during his National Guard 
service.  The records suggest the Veteran had functioned 
well after that initial injury.  Around December 2002, the 
Veteran began expressing increased pain with training and 
began to express concern about his ability to continue to 
serve; however, the only limitation of motion noted was in 
the area of internal rotation and he was deemed fit for 
activation in February 2003.  Throughout the Veteran's 
service, the Veteran was placed on profile to excuse him 
from running, jumping, crawling and other strenuous activity 
and stretches.  None of the treatment records suggest the 
increased pain was a result of the natural progression of 
the disability and the majority of the records include a 
credible reported history of increased pain directly after 
strenuous activity and physical training.  Finally, the 
Medical Evaluation Board concluded the condition was 
permanently aggravated by active service.

While the VA may obtain evidence to rebut the presumption, 
to do so in this case would only serve the purpose of 
obtaining negative evidence.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003) (noting that VA may not order 
additional development for the sole purpose of obtaining 
evidence unfavorable to a claimant); see also Douglas v. 
Shinseki, 23Vet. App. 19, 24 (2009) (finding that precluding 
VA from obtaining evidence to rebut a presumption would 
render meaningless the statutory mandate that a presumption 
may be rebuttable with affirmative evidence to the 
contrary).

Given the evidence outlined above, the Board is of the 
opinion that the point of equipoise has been reached in this 
matter.  In sum, there is evidence of a pre-existing injury, 
evidence it increased in severity and an opinion that does 
not entirely rule out a possibility that the condition was 
incurred in or aggravated by service.  Therefore, the Board 
finds that the status post open reduction and internal 
fixation with advanced heterotopic ossification and chronic 
hip and thigh pain was aggravated during active service and 
the claim will be granted.  38 C.F.R. § 3.102.


ORDER

Service connection for status post open reduction and 
internal fixation with advanced heterotopic ossification and 
chronic hip and thigh pain is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


